AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America

 

 

 

)
Vv. )
HARRISON HOLLAND FRITH, ) Case No. ;
a/k/a "Harry Gearman," ) 3:21-mj-1295-JBT
a/k/a "Copeguy"
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 2021 in the county of St. Johns in the’.
Middle District of Florida _ _, the defendant(s) violated:
Code Section . Offense Description
18 U.S.C. § 2252(a)(2) Receipt of visual depictions using any means and facility of interstate and

foreign commerce by any means, that is via the internet, the-production of
which involved the use of a minor engaging in sexually explicit conduct —

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet.

 

 

f£ \
Cobyplainlantt ’s signature

Benjamin J, Luedke .

 

Printed name and title

Sworn to before me and signed in my presence,

| _
Date: __osrterz02t JU b@-1—2F

Judge's signature J
\
City and state: Jacksonville, Florida Joel B. Toomey, U.S. Magistrate Judge

_ , Printed name and title

 

eee one oe
AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Benjamin J. Luedke, being duly swom, state as follows:

1. I am a Special Agent (S/A) with Homeland Security Investigations
(HSD, the investigative arm of Immigration. and Customs Enforcement (ICE),
formerly known as the United States Customs Service: I have been assigned to the
Office of the Assistant Special Agent in Charge, Jacksonville, Florida since August
2007. Prior to that, I was assigned to the Blaine, Washington office, beginning in
. July of 2002. I am a law enforcement officer of the United States and am thus
authorized by law to engage in or supervise the prevention, detection, investigation
_ or prosecution of violations of federal criminal law. I am responsible for enforcing
federal criminal statutes under the jurisdiction of HSI, including violations of law
involving the exploitation of children. I have attended the Basic Criminal
Investigator School and the United States Immigration and Customs Enforcement
Academy at.the Federal Law Enforcement Training Center in Brunswick, Georgia,
and I have received training in the area of Customs laws. In my capacity as a Special —
Agent, I have participated in numerous types of investigations during which I have
conducted or participated in physical surveillance, uridercover transactions and
operations, historical | investigations, extradition cases and other complex
investigations. Prior to my employment with HSI, I worked as a federal police officer

with the U.S. Capitol Police from June 2000 to ‘March 2002. Since becoming a
| 4

 
Special Agent, I have worked with experienced Special Agents and state and local | :
| law enforcement officers who also investigate child exploitation offenses.

2. I have investigated and assisted: in the investigation of criminal matters
involving the sexual exploitation of children that constituted violations of 18 US.C,
§§ 2251, 2252, 2252A, 2422, and 2423, among others, as well as Florida state statutes 7
that criminalize sexual activity with minors and other methods of child sexual
exploitation. In connection with such investigations, I have served as case agent and |
have served .as an undercover agent in online child exploitation cases. During the

course of my investigations, I have worked. closely with members of the local child
exploitation task force ‘comprised of agents and officers from HSI, the Federal -
Bureau of Investigation (FBD), the Florida Department of Law Enforcement (FDLE),
the J. acksonville Sheriff's Office (JSO), the St. Johns County Sheriffs Office (SJSO),
| and the Clay County Sheriff's Office (CCSO), among other agencies, These agencies -
routinely share information involving the characteristics of child sex offenders as well
as investigative techniques and leads. As a federal agent, I am authorized to
investigate and assist in the prosecution of violations of laws of the United States,
_ and to execute search warrants and arrest warrants issued by federal and state courts.

3. The statements contained in this affidavit are based on my personal
knowledge as well as on information provided to me by other law enforcement

officers. This affidavit -is being submitted for the limited purpose of establishing
2- .

 
probable cause for the filing of a criminal complaint, and I have not included each
and. every fact known to me concerning this investigation. I have set forth only the
facts that I believe are necessary to establish probable cause that Harrison Holland
FRITH has committed violations of 18 U.S.C. §2252(a)(2) (receipt of visual
depictions using any means and facility of interstate and foreign commerce by any
means, that is via the internet, the production of which involved the use of a minor |
engaging in sexually explicit conduct).

4, This affidavit is made in support of a complaint against Harrison
Holland FRITH, that is, in or about April 2021, in St. Johns County, in the Middle
District of Florida, and elsewhere, FRITH did knowingly receive visual depictions
‘using any means and facility. of interstate and foreign commerce by any means, that
is via the internet, when the production’ of the visual depictions involved the use of a
minor engaging in sexually explicit conduct and the visual depictions were of such
" conduct, in violation of 18 U.S.C. § 2252(a)(2).

5.. On May 14, 2021, I applied for and obtained a federal search warrant
for the premises located at 440 Timberwalk Court, Unit 926, Ponte Vedra Beach, FL
~ 32082, which I believed to be occupied by FRITH. A copy of the application and.
warrant is ‘attached hereto as Exhibit A, and the facts and information contained:

' therein are hereby incorporated by reference.

 
6. On May 18, 2021, HSI Jacksonville Special Agents, along with Saint
Johns County Sheriffs Office (SISO) Detectives, and. Clay County Sheriffs Office
Detectives, executed the aforementioned search warrant at approximately 6:30 a.m. |
at 440 Timberwalk Court, Unit 926, Ponte Vedra Beach, FL 32082.

7. During the search of FRITH’s residence, HSI special agents discovered.
a Microsoft Surface laptop on the coffee table in the living room. A Memorex 64 GB
thumb drive was connected to the Microsoft Surface laptop. I later learned from HSI
S/A and Computer Forensic Analyst (CFA) James Greenmun that during ©
examination, he discovered the Microsoft Surface laptop was manufactured in

China. - |

| . 8. A preliminary examination of the Memorex thumb drive conducted on
scene by S/A Greenmun during the execution of the search warrant revealed
multiple files of child pornography resident on the Memorex thumb drive. Two such
videos files that I have reviewed and that have a create date of April 29, 2021, were

resident on the Memorex thumb drive and: are described as follows:

. FILE NAME: Baby & Man.avi

DESCRIPTION: This is a color video, with sound, and approximately 2:23
seconds long. In the beginning of the video, a small child with a diaper on is
_ laying on a bed. The upper half of the child’s body is covered with pillows.
What appears to be an adult undoes the diaper thereby exposing the male
child’s genitals. ‘The adult male then begins to use his hand to perform
masturbation on the child’s penis. The video then changes to a different scene
in which the same child is on his knees with his bare buttocks in the air. The

 
adult then begins to use his hand to rub and digitally penetrate the child’s

anus. The adult male then penetrates thé child’s anus with his penis. I beliéve

this to be a child based on the overall size of the child’s torso, pelvic, and
_ genital region, lack of pubic hair and child-like body size.

Based on my training and experience, I believe the file depicts at least one minor
engaged in sexually explicit conduct, and therefore constitutes child pornography .
‘pursuant to 18 U.S.C. § 2256. |

FILE NAME: 2 yo sleeping naked boy wanked by man awesome best home
video.avi - . .

DESCRIPTION: This is a color video, with sound, approximately 2:54
seconds long. In the beginning of the video, a completely nude male child is
laying on what appears to be a bed and appears to be asleep. Someone is
operating the video camera and moves it closer to the child, in particular his
bare penis, and zooms in and out. The video then shows a close-up of what.
appears to be the person operating the camera using his or her hand to
perform masturbation on the child’s penis, The person who appears to be
operating the camera stops and starts the masturbation when the child appears
to stir. I believe this to be a child based on the overall size of the child’s body,
and genital region, lack of pubic and body hair, and child-like body size.

Based on my training and experience, I believe the file depicts at least one minor
engaged in sexually explicit. conduct, and therefore constitutes child pornography
pursuant to 18 U.S.C. § 2256.

9, During the execution of the search warrant, I made contact with
FRITH along with SJSO Det. Kroul. After being advised of and waiving his Miranda
rights, FRITH agreed to speak with us. recorded the interview. Among other things, |

FRITH provided the following information:

 
| FRITH acknowledged that he has lived at his current address for
_ approximately three years and nobody else has lived with him. FRITH
acknowledged. his phone number is 904-885-6657, and he has email addresses
of hhfrith@gmail.com,. gearman29@yahoo.com, hhfrith@me.com, and
copeguy81@gmail.com. FRITH acknowledged the Microsoft laptop, as well
as several thumb drives in the residence, are his. FRITH acknowledged he has
a Skype account, has used Telegram, ‘and has “used Mega links before.” _
FRITH acknowledged there would be some “probably not appropriate things
that have slowly worked their way in there.” When asked to explain, FRITH
stated “underage age things that don’t look appropriate for visual purposes.”
When asked the ages of the child sexual abuse material (CSAM) on his
devices, FRITH stated “it’s across the board unfortunately.” FRITH
acknowledged receiving CSAM via Mega links. FRITH acknowledged being
| in Zoom and RingCentral video meetings and acknowledged CSAM videos -
were played while in the meetings. FRITH acknowledged that at least once per
-month, minimum, he joins video chat rooms, does drugs, masturbates, and
views CSAM files, FRITH acknowledged CSAM files would be found on his
_ devices, FRITH estimated fifty (50) CSAM files would be found ‘on his
Microsoft Surface laptop. FRITH acknowledged being in a Telegram

chatroom and, when asked if he viewed CSAM files within’ the Telegram
, , ‘

 
chatroom, stated, “I’m sure I have.” FRITH acknowledged receiving CSAM
files “off and on, every two weeks,” and acknowledged it is fair to say he
willingly. did so. FRITH acknowledged requesting specific CSAM files by age
and when asked what age he requested, he stated “8.” FRITH acknowledged
masturbating to CSAM files. FRITH acknowledged viewing CSAM files
involving toddlers and_ stated, “Pye seen it and it’s awful.” FRITH
acknowledged he has heard confusion, crying, and pain from the children

involved in the CSAM files. FRITH acknowledged viewing CSAM “last
night”: and, prior to that, 2-3 days ago. FRITH acknowledged viewing CSAM

at - teast twice per week over the last. month. FRITH acknowledged.
downloading CSAM files onto his computer. FRITH acknowledged. :
expressing his sexual interest in children during on-line chats, while high on
drugs, and stated “that’s been in a throng of ‘drug highs of pulling things of
‘darkness out of me that I thought never existed.” When asked about Mega,
_ FRITH stated, “Mega is an unfortunate service that allows me to partake in
very questionable things” to include viewing CSAM. FRITH acknowledged
distributing Mega links to other people that “unfortunately” probably

. contained CSAM.

 
CONCLUSION »

10.: Based upon the foregoing facts, and including those facts set forth in
Exhibit A, I have probable cause to believe that, in or about April 2021, Harrison
Holland FRITH committed the following violation of federal law: knowing receipt of
visual depictions using any means and facility of interstate and foreign commerce by
any means, that is via the internet, when the production of the visual depictions
involved the use of a minor engaging in sexually explicit conduct and the visual

depictions were of such conduct, in violation of 18 U.S.C. § 2252(8\2),, a

py

Benjani a ae Agent
Homeland Security Investigations

 

Sworn to before me this
this /¥_ day of May, 2021 |

JEL 4A: 7 Zz

Joel B. Toomey .
United States Magistrate Judge

 
